Citation Nr: 0520264	
Decision Date: 07/25/05    Archive Date: 08/03/05	

DOCKET NO.  02-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1973 to March 
1982.  He also had previous unverified service.

The evidence of record discloses that the case was previously 
before the Board of Veterans' Appeals (Board) in July 2003 at 
which time it was remanded for further development.  The 
requested actions have been accomplished and the case has 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Evidence requested for an equitable disposition of the 
claim has been developed and obtained, and all due process 
has been accorded.

2.  The veteran has not been hospitalized for ketoacidosis or 
hypoglycemic reactions.  He is on an American Diabetes 
Association diet and he does not require insulin.

3.  The competent and probative evidence of record does 
indicate the veteran has regulation of activities in part due 
to his diabetes mellitus alone.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to the 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise a veteran of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (in this case 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), that VA must strictly comply with 
all relevant provisions of the VCAA.

In this case the veteran was notified why service connection 
was granted for the instant claim in a November 2001 RO 
rating decision.  The veteran disagreed with this decision by 
communication received in April 2002.  A hearing officer 
decision dated in August 2002 continued the 20 percent 
disability rating.  In the August 2002 statement of the case, 
the veteran was informed of the criteria for establishing a 
higher rating, and pertinent VCAA provisions were outlined.  
The case, as noted above, was remanded by the Board in July 
2003 for both procedural and substantive purposes.  The 
veteran was also provided with a supplemental statement of 
the case in October 2004, as well as May and July 2004 
communications from VA informing him of pertinent VCAA 
regulations.  

The Board notes that pursuant to VAOPGCPREC 8-2003 
(December 22, 2003), 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised claim.  As noted 
above, the November 2001 rating decision granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation, effective April 9, 2001.  The veteran took issue 
with the initial 20 percent evaluation in his April 2002 
notice of disagreement.  VA's General Counsel has held that 
VA is not required to provide § 5103(a) notice with regard to 
"downstream issues."  VAOPGCPREC 8-2003 (2003).  The initial 
evaluation of a disability after the grant of service 
connection is a downstream issue.  Grantham v. Brown, 114 
F.3d 1156 (1997).

In this case, the Board finds that by its remand action in 
July 2003, letters to the veteran in May and July 2004 and a 
supplemental statement of the case in October 2004 that VA's 
due process, notice, and assistance duties, including those 
mandated by the VCAA, have essentially been met.  

The Board notes that the veteran had the opportunity to 
present testimony on his behalf at the 2002 hearing before 
the undersigned.  Further, as a result of the Board's July 
2003 remand, additional records, both private and VA, were 
associated with the claims file.  The veteran was accorded a 
diabetes mellitus examination by VA in May 2004.  

The Board notes that all the VCAA requires is that the duty 
to notify is satisfied and that a claimant be given the 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  The Board believes this has 
been accomplished in the instant case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (an error 
is not prejudicial when it does not affect the essential 
fairness of the adjudication).

Evidence and Analysis

Having carefully considered the claim in light of the record 
and the applicable law and regulations, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal is, therefore, denied.  

The record reflects that service connection for diabetes 
mellitus has been granted.  Based on the veteran's service in 
Vietnam, he was presumed exposed to herbicides, to include 
Agent Orange.  38 U.S.C.A. § 1116.  VA medical records have 
documented the presence of diabetes mellitus.  

A 20 percent rating was assigned from April 9, 2001, the date 
of receipt of the veteran's claim for disability benefits.  
The veteran has disagreed with the initial 20 percent 
evaluation and initiated the instant appeal.  As such, the 
severity of the disability at issue needs to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999). 

In a claim for a greater original rating after an initial 
award of service connection, all the evidence submitted in 
support of the claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, the practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2.

Disability evaluations are determined by comparing the 
veteran's symptoms with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The ratings are intended, as far 
as practicably can be determined, to compensate for the 
average impairment of earning capacity resulting from 
impairment in civil occupations.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.

The veteran's diabetes mellitus has been assigned a 
20 percent rating under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under this code, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet 
or oral hypoglycemic agent and a restricted diet.  The next 
higher rating of 40 percent is assigned for diabetes that 
requires insulin, restricted diet, and restriction of 
activities.  

The next higher rating of 60 percent is assigned for diabetes 
that requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis, hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice 
a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent schedular evaluation is assigned when the 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable as separately evaluated.  38 C.F.R. § 4.119, Code 
7913.

In the instant case, the medical evidence of record indicates 
the veteran's diabetes mellitus most closely approximates the 
criteria for the currently assigned initial 20 percent 
rating.

Specifically, while the medical records show the veteran 
follows a diet for control of his diabetes and apparently 
receives an oral hypoglycemic agent, there is no indication 
that he has been insulin dependent in addition to requiring 
diet and regulation or restriction of activities because of 
his diabetes.  

The medical evidence of record pertinent to the claim 
includes the report of a March 2001 VA outpatient clinic 
note.  It was noted the veteran had been generally doing very 
well with his diabetes and history of gout.  Diabetes was 
described as "extremely nicely controlled" with hemoglobin 
A1C level of less than 6.5.  However, the veteran had gained 
a lot of weight in the past years and was more than 
100 pounds overweight.  Currently, the veteran lived alone 
and said that at times it was difficult for him to go and do 
his workouts.  Clinical examination was described as stable.  
He was to continue with his present medications.  

At the time of examination by VA in April 2001, the veteran's 
weight was listed as 330 pounds, while his height was given 
as 69 inches.  He was given a diagnosis of diabetes mellitus, 
type II.  It was reported the diabetes had been diagnosed 
several years previously with peripheral neuropathy and this 
was described as "moderately severe."  It was stated the 
veteran was currently controlled with oral agents with regard 
to his diabetes.  

Subsequent medical records include the report of a VA 
outpatient visit in January 2003 for a feeling of generalized 
weakness.  Problems included diabetes mellitus, acid reflux 
disease, history of gout, and history of being extremely 
overweight.  Findings included hemoglobin A1C of 5.3.  The 
impressions included diabetes mellitus with peripheral 
neuropathy.  The examiner planned to check the veteran's 
blood work in 5 to 6 months' time.  He indicated that overall 
the veteran was "stable."  

At the time of another outpatient visit in August 2003, it 
was indicated that "overall," the veteran was doing well.  
Reference was made to the laboratory numbers pertaining to 
the hemoglobin count mentioned above.  The impressions 
included diabetes mellitus with peripheral neuropathy.  The 
veteran was to continue with his present medications and was 
to return in six months.  

Additional medical evidence includes report of a VA 
outpatient visit in February 2004.  Again, it was indicated 
that overall the veteran was doing well.  Hemoglobin A1C was 
given as 5.4.  Additionally creatinine was normal and 
hemoglobin was 14.5, the same number as recorded at the time 
of the January and August 2003 visits.  The veteran was to 
continue taking his medications and was to return in six 
months' time.  

A VA rating examination was accorded the veteran in May 2004.  
The veteran stated that his diabetes had been diagnosed 25 
years previously.  He had not been hospitalized for 
ketoacidosis or hypoglycemic reactions.  He attempted to 
control his diet quite rigorously, using the American 
Diabetes Association diet in an attempt to avoid Insulin and 
needles.  His hemoglobin A1Cs reflected good control of 
diabetes.  He had lost 5 to 10 pounds in the past year and 
attempted to walk at night, but was only able to walk for 
about four blocks.  It was noted he was limited by leg 
swelling.  It was reported that he saw his diabetic care 
provider every three months.  Other significant problems 
included morbid obesity. 

Findings were recorded and he was given an impression of type 
II diabetes mellitus with proteinuria as a result of his 
diabetes, as well as mild peripheral neuropathy.  Current 
urinalysis showed 1-plus protein and no blood, reported as 
reflecting good control, with a random glucose reading of 
103.

The Board notes that information of record discloses that the 
veteran reported receiving treatment at a private facility, 
but communications from that facility indicate the veteran 
had not been seen there since November 2002.  There is no 
report that these records would show insulin dependence, 
which is a critical element for assigning the next higher 
evaluation.  The criteria are collective elements rather than 
independent elements for that rating.

In view of the foregoing, the Board believes that the 
symptomatology associated with the veteran's diabetes most 
closely correlate with the criteria for the currently 
assigned 20 percent rating.  The Board finds no basis for 
assignment of any other evaluation at any time during the 
appeal.  The veteran's diabetes has been described as 
essentially stable during the entire appeal.  His hemoglobin 
A1C has been within normal range, with the upper limit of 
normal being 6.3.  Creatinine has been described as normal as 
well.  Thus, there is no indication that, due solely to the 
veteran's diabetes mellitus, he has to regulate his physical 
activities.  While the record reflects that the veteran has 
difficulty getting around, it also reflects that he is 
morbidly obese.  He also has difficulty navigating because of 
his service-connected diabetic neuropathy of the upper and 
lower extremities and separate evaluations are currently in 
effect for these.  Consequently, to award an increased 
evaluation for type II diabetes mellitus on the basis of 
restriction, such regulation of daily activities would amount 
to "pyramiding," that is, the evaluation of the same 
disability under various diagnoses, a procedure prohibited 
under the provisions of 38 C.F.R. § 4.14 (2004).

Accordingly, the Board is of the opinion that the 20 percent 
evaluation currently in effect is appropriate, and an 
increased evaluation is not warranted.  This is particularly 
the case given the current evidence that fails to demonstrate 
that the diabetes mellitus requires insulin and diet and 
regulation of the veteran's daily activities.  Under the 
circumstances, the veteran's claim for an increased 
evaluation must fail.  

In reaching the aforementioned conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as a preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant case.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


